Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-15 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 11,303,675. Although the claims at issue are not identical, they are not patentably distinct from each other because Claims 1-20 of US 11,303,675 anticipate all of the current claims at issue.



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over McClintock US 10,574,697 in view of Gunter US 10,277,629 in view of Goldfarb US 2017/0346830

As per claims 1, 6, 11. McClintock teaches A computer-implemented method, comprising: receiving a request to validate an credential at a honeypot that is part of a honeypot fleet implemented in a network; based on validating the credential, determining, by the honeypot, that the credential is compromised; in response to determining that the credential is compromised, logging an alert indicating presentation of a legitimate credential to the honeypot in association with an attack; and transmitting an instruction to another honeypot in the honeypot fleet to treat the opaque credential as valid (Column 3 line 65 to Column 4 line 8; Column 5 lines 1-12; 24-68; Column 6 lines 15-41, 55-66; Column 7 lines 35-60; Column 9 lines 5-10). (a honeypot system with an authentication system , a request is made to an account/service and if the supplied credential is deemed to be compromised, the honeypot is activated and the credential is supplied to other honeypots to treat in a likewise manner)

Gunter teaches a honeypot fleet, logging an attack, transmitting instructions to other honeypots to tread credentials as valid and gathering attack telemetry data from a lateral movement associated with the attack where the attack data comprises one or more attack mechanisms used and one or more targets.  (Column 1 lines 35-55; Column 3 lines 35-55; Column 7 line 55 to Column 8 line 50)  (teaches sharing data and instructions among honeypots in a honeynet to encourage lateral attacks; teaches recording/logging lateral attacks including clients and methods of attacks against each target; mining security alerts of detected attacks) 
It would have been obvious to one of ordinary skill in the art to use the telemetry of Gunter with the system of McClintock because it teaches continual improvement to a honeypot system via recording attack records.


Goldfarb teaches the credentials are opaque credentials [0026][0079] (hash of password)  
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to use the opaque credential of Goldfarb with the previous art because it prevents easy access to credentials by malicious parties.

As per claims 2, 7, 12. McClintock teaches The computer-implemented method of claim 1, wherein the request comprises context information, and the context information correlates the opaque credential with one or more network components that are part of the network.  (Column 3 lines 19-35; Column 7 lines 53-65)  (teaches a request for authentication to a service hosted on network components as part of an attack)

As per claims 3, 8, 13. Gunter teaches The computer-implemented method of claim 2, further comprising: identifying a protected host in the network, wherein the protected host is associated with the opaque credential.  (Column 7 line 55 to Column 8 line 40) (teaches password attack methods against specific client devices)

As per claims 4, 9, 14. McClintock teaches The computer-implemented method of claim 1, further comprising: concealing compromise of the opaque credential; and deactivating the opaque credential in the network.  (Column 6 lines 5-41; Column 7 line 60-65) (teaches distribution of bad credentials and alarms to administrators)

As per claims 5, 10, 15. Gunter teaches The computer-implemented method of claim 3, wherein the request is part of the attack, and the context information indicates that the attack is directed against the protected host.  (Column 7 line 55 to Column 8 line 40) (teaches attack methods against specific client devices)
McClintock additionally teaches an attack against a protected host/service (Column 3 lines 19-35; Column 7 lines 53-65)


Conclusion


Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER BROWN whose telephone number is (571)272-3833. The examiner can normally be reached M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Luu Pham can be reached on (571) 270-5002. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTOPHER J BROWN/Primary Examiner, Art Unit 2439